Title: From John Adams to Thomas Digges, 6 – 7 June 1780
From: Adams, John
To: Digges, Thomas


     
      
       
        6-7? June 1780
       
      
     
     Yours of 26 ultimo is before me. That of 9th. have received. I have received the Box of Books &c—but nothing since. Pray drop all the Papers, I will get the Courant the Same way, that I have the General Advertiser and Morning post. I wish to have a Poem that is advertised, in which some American Characters are Said to be drawn—good or bad—let it come. I want also that Volume of the Remembrancer, the Prior documents, which contains the History of the rise and progress of the present disputes with America. The Volume you sent me is not the right. Whenever any news arrives from Charlestown I will send it. A Vessell is arrived at Cadiz from Boston. She Says that the English have burned their barracks at Long Island and Kingsbridge, and evacuated Several of their out posts, and embarked almost all their Troops, Supposed for Charlestown. She adds that the Troops, Tories and Refugees, treat the People of New York much better than usual. I will send the report of the Constitution of Mass. as soon as I can get a compleat Copy, News of great Importance is expected every moment from various quarters. It is much admired, that the English dont see, that the unanimous Voice of Mankind is against them. Humankind think them embarked in an unjust Cause, against the rest of the World, as well as against America. All the World think they have a right to a share in American trade—and that it would be ruinous to all the rest of the World, if England should monopolise it. Why should Men contend us Providence and quarall with the destinies?
     Pray what do the Wise ones think of the new Plan of Congress for their Paper money? is it not advantageous for the american public? is it not a dead doing blow to the Hopes of old England?
    